Name: Commission Regulation (EEC) No 1144/79 of 11 June 1979 amending for the sixth time Regulation (EEC) No 1528/78 laying down detailed rules for the application of the system of aid for dried fodder
 Type: Regulation
 Subject Matter: agricultural policy;  agricultural activity;  agricultural structures and production;  prices
 Date Published: nan

 12 . 6 . 79 Official Journal of the European Communities No L 143/5 COMMISSION REGULATION (EEC) No 1144/79 of 11 June 1979 amending for the sixth time Regulation (EEC) No 1528/78 laying down detailed rules for the application of the system of aid for dried fodder whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Dried Fodder, « THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, ' Having regard to Council Regulation (EEC) No 1 1 17/78 of 22 May 1978 on the common organization of the market in dried fodder ('), and in particular Article 6 (3) thereof, Whereas Article 14 (3) of Commission Regulation (EEC) No 1 528/78 (2), as last amended by Regulation (EEC) No 449/79 (3 ), provides that, where a processing undertaking uses dried fodder for the purposes of a farming enterprise belonging to it, the dried fodder produced during a month shall be considered to have left the processing undertakings on the last day of the month in question ; whereas, when such enterprises market part of their output, this provision has proved difficult to apply ; whereas the said provision should accordingly be adapted ; HAS ADOPTED THIS REGULATION : Article 1 Article 14 (3) of Regulation (EEC) No 1528 /78 is hereby amended to read as follows : *3 . Dried fodder used during a month for the purposes of a farm belonging to a processing undertaking and coming from that undertaking shall be considered to have left that undertaking on the last day of the month in question .' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 June 1979 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 142, 30. 5 . 1978 , p. 1 . (2 ) OJ No L 179, 1 . 7 . 1978 , p . 10 . (J) OJ No L 57, 8 . 3 . 1979, p . 11 .